Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted removing the actions in Municipal Court to the Supreme Court and consolidating said Municipal Court actions with the action at issue in the Supreme Court, with ten dollars costs, on the ground that there are common questions of law and fact in all the actions and that it will promote the prompt dispatch of litigated business and avoid a multiplicity of suits without prejudice to the substantial rights of any of the parties by making such consolidation. Lazansky, P. J., Kapper, Hagarty, Tompkins and Davis, JJ., concur.